                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

 JOHN ROBERT WILLIAMS, III,

       Plaintiff,

       v.                                                   Civil Action No.: DKC-20-905

 OFFICER DOMINIQUE WYNDER,
 OFFICER SHAWN FARRELL,

       Defendants.



                                     MEMORANDUM OPINION

            In response to this civil rights complaint, Defendants Dominique Wynder and Shawn

Farrell1 filed a motion to dismiss or for summary judgment because the matters asserted were not

exhausted through the administrative remedy procedures in place at the Prince George’s County

Detention Center. ECF No. 21. Plaintiff opposes the motion (ECF Nos. 23, 24) and Defendants

filed a reply (ECF No. 27). No hearing is necessary. See Local Rule 105.6 (D. Md. 2021). For

the reasons stated below, Defendants’ motion shall be denied.

                                           BACKGROUND

            Plaintiff John Robert Williams was an inmate at the Prince George’s County Detention

Center at all times relevant to this case. He claims that on April 6, 2019, Officers Wynder and

Farrell came into his cell at approximately 7:00 a.m. ECF No. 1 at 3. Mr. Williams states that one

of the officers held him down on his bed and the other officer pepper sprayed him. Id. Officers

Wynder and Farrell then proceeded to assault Mr. Williams “for about one minute” until the

Emergency Response Team (“ERT”) came into the cell and intervened. Id.



   1
            The Clerk will be directed to amend the docket to reflect Defendants’ full names.
       Officers on the ERT then handcuffed Mr. Williams and took him to medical where his eyes

were rinsed and he was given a change of clothes. ECF No. 1 at 3. Mr. Williams recalls that when

he got to medical his lip was bleeding, his face was puffy, and he had knots on the back of his

head; however, the nurse who examined him wrote that he had no injuries. Id. Mr. Williams

recalls that later on he was taken back to medical for chest pains and his head injuries were noted

by the same nurse who saw him initially. Id.

       Mr. Williams was taken back to a different housing unit that is designated for “lock-up.”

ECF No. 1 at 3. He was informed he would be receiving a charge for assaulting a correctional

officer and ultimately received 30 days on lock-up. Id. Williams claims he was denied grievance

forms and adds that he has never seen an officer give an inmate a grievance form while he was at

the detention center. Id. at 3-4.

       On March 24, 2019, Mr. Williams claims that “this officer” came to his cell during count

and threatened him. ECF No. 1 at 3. He recalls that the officer, whom he does not identify, asked

him if he wanted to fight and Officer McLean, who is not named as a Defendant in this suit, stood

behind him while shaking a can of pepper spray. Id. Mr. Williams claims that “this is the exact

same officer that under false pretenses had [him] sent to lock-up in the first place.” Id. It is unclear

to whom Mr. Williams is referring when he states, “this officer.”

       Mr. Williams explains that the administration at the detention center helps officers get

away with abuse and emboldens them. ECF No. 1 at 4. He claims that officers falsely wrote

“refused to sign” on the infraction notice which denied him the right to call witnesses at his

adjustment hearing and makes him look like an uncooperative inmate, guaranteeing a guilty

finding. Id.




                                                   2
       Mr. Williams claims he “begged” the “night Zone Commander/officer” to put him into a

cell with a camera and she reluctantly agreed. ECF No. 1 at 4. He states that a lot of officers

“prior to this were doing their best to avoid contact with [him].” Id.

       Mr. Williams states that on May 2, 2019, two officers from Internal Affairs interviewed

him while he remained housed at the detention center. ECF No. 1 at 2. He claims that they told

him the investigation was ongoing and also warned him that if any of his statements regarding the

assault were fabricated, he would be charged with a criminal offense. Id. Mr. Williams has not

been charged with a crime in connection with the incident. Id.

       On May 10, 2019, Mr. Williams was released from disciplinary segregation and placed on

administrative segregation. ECF No. 1 at 3. He states that he was told he could not be put back

into general population due to the ongoing investigation into his claims against Officers Wynder

and Farrell. Id.

       As relief, Mr. Williams seeks unspecified monetary damages. ECF No. 1 at 5.

       Defendants do not address the merits of Mr. Williams’ complaint. They simply assert that

Mr. Williams failed to exhaust administrative remedies as described in the Inmate Handbook Mr.

Williams received when he was committed to the detention center. ECF No. 21-1 and 21-2.

                                  STANDARDS OF REVIEW

       A.      Summary Judgment

       Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The court should “view the evidence in the

light most favorable to . . . the nonmovant, and draw all reasonable inferences in her favor without

weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med.



                                                 3
Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Importantly, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

       The court maintains an “affirmative obligation . . . to prevent factually unsupported claims

and defenses from proceeding to trial.” Bouchat v. Baltimore Ravens Football Club, Inc., 346

F.3d 514, 526 (4th Cir. 2003) (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999

F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986)). “A party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of his pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). A dispute of

material fact is only “genuine” if sufficient evidence favoring the nonmoving party exists for the

trier of fact to return a verdict for that party. Anderson, 477 U.S. at 249-50.

       B.      Administrative Exhaustion

       Failure to exhaust administrative remedies is an affirmative defense. See Jones v. Bock,

549 U.S. 199, 215-216 (2007); Custis v. Davis, 851 F.3d 358, 361 (4th Cir. 2017). If Mr. Williams

has not properly presented his claim through an available administrative remedy procedure it must

be dismissed pursuant to the Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e. See

Ross v. Blake, __ U.S. __, 136 S.Ct. 1850, 1857 (2016) (exhaustion is mandatory). The PLRA

provides in pertinent part that:

         No action shall be brought with respect to prison conditions under section 1983
         of this title, or any other Federal law, by a prisoner confined in any jail, prison,
         or other correctional facility until such administrative remedies as are available
         are exhausted.

42 U.S.C. § 1997e(a).

                                                  4
       For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002); see Chase v. Peay, 286 F.Supp.2d 523, 528 (D. Md. 2003), aff’d, 98 Fed. Appx. 253

(4th Cir. 2004).

       Ordinarily, an inmate must follow the required procedural steps in order to exhaust his

administrative remedies. Moore v. Bennette, 517 F.3d at 725, 729; see Langford v. Couch, 50

F.Supp. 2d 544, 548 (E.D. Va. 1999) (“[T]he . . . PLRA amendment made clear that exhaustion is

now mandatory.”). Exhaustion requires completion of “the administrative review process in

accordance with the applicable procedural rules, including deadlines.” Woodford v. Ngo, 548 U.S.

81, 88, 93 (2006). This requirement is one of “proper exhaustion of administrative remedies,

which ‘means using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).’” Woodford 548 U.S. at 93 (quoting Pozo v. McCaughtry, 286

F.3d 1022, 1024 (7th Cir. 2002) (emphasis in original). But the court is “obligated to ensure that

any defects in [administrative] exhaustion were not procured from the action or inaction of prison

officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp,

458 F.3d 678, 684 (7th Cir. 2006).

       An inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a). In Ross, 136

S.Ct. 1850 (2016), the Supreme Court rejected a “freewheeling approach to exhaustion as

inconsistent with the PLRA.” Id. at 1855. In particular, it rejected a “special circumstances”

                                                5
exception to the exhaustion requirement. Id. at 1856-57. But it reiterated that “[a] prisoner need

not exhaust remedies if they are not ‘available.’” Id. at 1855. “[A]n administrative remedy is not

considered to have been available if a prisoner, through no fault of his own, was prevented from

availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).

        An administrative remedy is available if it is “‘capable of use’ to obtain ‘some relief for

the action complained of.’” Ross, 136 S.Ct. at 1859 (quoting Booth, 532 U.S. at 738). Thus, an

inmate must complete the prison’s internal appeals process, if possible, before bringing suit. See

Chase, 286 F. Supp. 2d at 529-30. As a prisoner, plaintiff is subject to the strict requirements of

the exhaustion provisions. See Porter v. Nussle, 534 U.S. at 528 (no distinction is made with

respect to exhaustion requirement between suits alleging unconstitutional conditions and suits

alleging unconstitutional conduct). Exhaustion is also required even though the relief sought is

not attainable through resort to the administrative remedy procedure. See Booth, 532 U.S. at 741.

        The Ross Court outlined three circumstances when an administrative remedy is unavailable

and an inmate’s duty to exhaust available remedies “does not come into play.” 136 S.Ct. at 1859.

First, “an administrative procedure is unavailable when (despite what regulations or guidance

materials may promise) it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” Id. at 1859. Second, “an administrative

scheme might be so opaque that it becomes, practically speaking, incapable of use. In this

situation, some mechanism exists to provide relief, but no ordinary prisoner can discern or navigate

it.” Id. The third circumstance arises when “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation, or intimidation.” Id. at

1860.




                                                 6
                                         DISCUSSION

        Defendants submit an affidavit from Greg Smith, Acting Deputy Director of the Bureau of

Operations of the Prince George’s County Department of Corrections. ECF No. 21-2 at ¶ 1. Mr.

Smith reviewed the inmate grievance records and found no evidence that Mr. Williams filed any

grievances between March 30, 2018 and May 28, 2019, when he was incarcerated in the Prince

George’s County Detention Center. Id. at ¶¶ 3, 8, 9.

        The procedure in place for administrative exhaustion requires inmates to attempt first to

resolve their complaint informally with the housing unit officer and Zone Commander. ECF No.

21-2 at ¶ 5. If no informal resolution occurs, the inmate is told by the Zone Commander to file a

formal grievance by completing an Inmate Grievance Form. Id. According to Mr. Smith, Zone

Commanders are required to file Inmate Grievance Forms in the Department’s grievance records

filing system. Id. at ¶ 6.

        The procedures described in the Policy and Procedure Manual include a directive requiring

an attempt at informal resolution of all complaints between inmates and staff. ECF No. 21-2 at 4.

If an informal resolution cannot be reached and the inmate wishes to file a grievance, the inmate

may file a written complaint. Id. When an inmate elects to file a written grievance, the following

procedures are invoked:

         1.     Housing Unit Officer’s Responsibility:

         When an inmate requests an Inmate Grievance Form from the housing unit
         officer, the officer will attempt to discuss the issue with the inmate to resolve
         the complaint by an informal resolution. If the issue can not be resolved, the
         housing unit officer will contact the Zone Commander who will intercede and
         make another effort at resolving the grievance informally.

         2.     Zone Commander’s Responsibilities:

         The Zone Commander will attempt to resolve the grievance informally. If the
         Zone Commander can not reach a resolution with the inmate, the inmate will be

                                                7
         directed by the Zone Commander to complete an Inmate Grievance Form. The
         Zone Commander will ensure that the Inmate Grievance Form is completed in
         an accurate manner. The Zone Commander will then:

               a. Sign and date/time the Inmate Grievance Form and document the
                  action taken to resolve the grievance;
               b. Give a copy (yellow) of the Inmate Grievance Form to the inmate for
                  his records;
               c. Forward the Inmate Grievance Form (white/pink copies) to the Shift
                  Commander’s Office prior to the end of the shift;
               d. Handle all emergency grievances, immediately, notifying the Shift
                  Commander concerning all such emergency grievances and the action
                  taken as soon as time allows;
               e. Document the Inmate Grievance form in the Zone Commander’s OMS
                  to include the inmate’s name, identification number, housing location
                  and reason for the grievance.
               f. When Inmate Grievance forms are returned for lack of information,
                  resubmit completed forms to the Shift Commander the next business
                  day.

ECF No. 21-3 at 4 (emphasis in original). The Shift Commander is required to log the grievance

in the Inmate Grievance Logbook and place the grievance log number on the grievance form. Id.

at 5. The Shift Commander reviews the actions taken by the Zone Commander and determines if

the actions taken were appropriate; if more information is needed, the matter is referred back to

the Zone Commander the next business day. Id. If the action by the Zone Commander is accepted,

the grievance is forwarded to the Division Chief if it is not resolved. Id. If the matter is resolved,

the grievance is forwarded to the Grievance Coordinator for filing. Id.

       All grievances are investigated by the Division Chief. ECF No. 21-4 at 5. Unresolved

grievances require the Division Chief to investigate and resolve the grievance within 5 business

days; make appropriate entries on the grievance tracking form; and complete a response form

which must be forwarded to the inmate within 96 hours, excluding weekends and holidays. Id. at

5-6. The procedure also includes an appeal process. Id. at 6.




                                                  8
          Defendants assert that the absence of any specific allegation by Mr. Williams that a

particular staff member refused to provide him with forms or that he attempted to secure an

informal resolution on a specific date with a specific staff member, is evidence that Mr. Williams

simply chose to forego the entire process prior to filing this lawsuit. Mr. Williams states in his

declaration that his allegation in the complaint that grievance forms are unavailable in the detention

center is true. ECF No. 24. He claims that the issue regarding the lack of access to grievance

forms was investigated by Internal Affairs after he was interviewed on May 2, 2019, but he does

not explain what he said about it or how it was handled by the officers investigating his claim. Id.

          The evidence before the court establishes that Mr. Williams never filed a grievance the

entire time he was incarcerated at the detention center. While Defendants cite this fact as weighing

in their favor, the absence of any grievances from Mr. Williams also supports his claim that

grievance forms are impossible to obtain. Defendants do not provide evidence regarding the

number of grievances filed by inmates confined to the detention center, making it impossible to

discern if the process is in fact available to the inmate population. It is incumbent upon Defendants

to demonstrate that Mr. Williams did not avail himself of an administrative remedy procedure that

was available to him. See Bock, 549 U.S. at 216 (exhaustion is not a pleading requirement but an

affirmative defense), see also Custis, 851 F.3d at 363 (District Court erred in sua sponte dismissal

of complaint where exhaustion issue was unclear and administrative remedies may have been

unavailable). Defendants have failed to demonstrate that fact, therefore their motion shall be

denied.

          A separate Order follows.

July 2, 2021                                                         /s/
                                                      DEBORAH K. CHASANOW
                                                      United States District Judge



                                                  9
